DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is broad and not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 5 and 14, the limitation “measured to be above about 4B according As to claims 6 and 15, the claim dependency on claim 1/3 and the heat dissipation substrate now further include “a metal-ceramic composite board”, “a metal layer”, “a ceramic body”, “a metal oxide layer”, “an outer surface of the metal layer”, “an outer surface of the metal oxide layer”, and “a soldering metal layer”. It is not clear whether these elements refer to the corresponding elements that have been recited in claim 1/3. Thus, the limitation renders the claims indefinite and clarification is required.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent No. 6,107,638 to Sumino et al. (“Sumino”).			As to claim 1, Sumino discloses a heat dissipation substrate, comprising: a metal-ceramic composite board, comprising a metal layer (Ti) wrapping a ceramic body In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).									As to claim 2, Sumino further discloses wherein the metal oxide layer (3) is formed by directly oxidizing the metal layer (Ti) (See Column 8, lines 5-54).			Further regarding claim 2, the limitation “formed by directly oxidizing the metal layer” is a product-by-process limitation that does not structurally distinguish the claimed In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).		The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).								As to claim 3, Sumino further discloses wherein the ceramic body (2) is a SiC ceramic body or a Si ceramic body (Column 9, lines 64-67); the metal layer (Ti) is an Al metal layer, an Mg metal layer, or a Ti metal layer; the metal oxide layer (3) is an aluminum oxide layer, a magnesium oxide layer, or a titanium oxide layer; and the soldering metal layer (4, 5) is a copper metal layer or a nickel metal layer (See Column 9, lines 54-67, Column 10, lines 1-3, Column 11, lines 32-63).					As to claim 6, Sumino discloses a method for preparing the heat dissipation substrate according to claim 1, comprising: directly performing metal oxidation (Column to disperse or apply a spray by Merriam-Webster.com).											As to claim 7, Sumino further discloses wherein the metal oxidation (Column 8, lines 5-50) comprises chemical oxidation, anodic oxidation, micro-arc oxidation, or phosphatization (See Column 8, lines 5-50).								As to claim 12, Sumino further discloses wherein the ceramic body (2) is a SiC ceramic body or a Si ceramic body (Column 9, lines 64-67); the metal layer (Ti) is an Al metal layer, an Mg metal layer, or a Ti metal layer; the metal oxide layer (3) is an aluminum oxide layer, a magnesium oxide layer, or a titanium oxide layer; and the soldering metal layer (4, 5) is a copper metal layer or a nickel metal layer (See Column 9, lines 54-67, Column 10, lines 1-3, Column 11, lines 32-63).					As to claim 15, Sumino discloses a method for preparing the heat dissipation substrate according to claim 3, comprising: directly performing metal oxidation (Column 8, lines 5-50) on a metal-ceramic composite board, wherein the metal-ceramic composite board comprises a composite board material in which a metal layer (brick) wraps a ceramic body (2); forming a metal oxide layer (3) integrated with the metal layer (brick) on an outer surface of the metal layer (brick); and performing metal spraying to disperse or apply a spray by Merriam-Webster.com).											As to claim 16, Sumino further discloses wherein the metal oxidation (Column 8, lines 5-50) comprises chemical oxidation, anodic oxidation, micro-arc oxidation, or phosphatization (See Column 8, lines 5-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 4, 8-9, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,107,638 to Sumino et al. (“Sumino”) as applied to claims 1-2, 6, and 16 above, and further in view of U.S. Patent Application Publication No. 2018/0277730 A1 to Nagase et al. (“Nagase”). The teaching of Sumino has been discussed above.							As to claims 4, 9, 13, and 18, although Sumino discloses wherein a thickness of the metal oxide layer (3) (formed through the metal oxidation) is about 5 μm to about 300 μm (See Column 8, lines 5-50, Column 9, lines 29-53), Sumino does not further disclose wherein a thickness of the metal layer is about 20 μm to about 500 μm; and a thickness of the soldering metal layer (formed through the metal spraying) is about 20 μm to about 1000 μm.											However, Nagase does disclose wherein a thickness of the metal layer is about 20 μm to about 500 μm; and a thickness of the soldering metal layer (formed through the metal spraying) is about 20 μm to about 1000 μm (See ¶ 0049, ¶ 0102).			In view of the teachings of Sumino and Nagase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sumino to have wherein a thickness of the metal layer is about .	
Further, the applicant also has not established the critical nature of the thicknesses of the metal layer and the soldering metal layer. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges. 		It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations in light of design requirements and constraints. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claim 8, although Sumino discloses the metal spraying (See Column 11, lines 32-63), Sumino does not further disclose wherein the metal spraying comprises: cold spraying, plasma spraying, flame spraying, or sputtering.					However, Nagase does disclose wherein the metal spraying comprises: cold spraying, plasma spraying, flame spraying, or sputtering (See ¶ 0102).				In view of the teachings of Sumino and Nagase, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sumino to have wherein the metal spraying comprises: cold spraying, plasma spraying, flame spraying, or sputtering because the metal spraying/sputtering is commonly utilized to form the soldering metal layer (See Nagase ¶ 0102).	
Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,107,638 to Sumino et al. (“Sumino”)/U.S. Patent Application Publication No. 2018/0277730 A1 to Nagase et al. (“Nagase”) as applied to claims 1-2 and 12-13 above, and further in view of U.S. Patent Application Publication No. 2008/0079021 A1 to Bayerer et al. (“Bayerer”). The teachings of Sumino and Nagase have been discussed above.								As to claims 11, 19, 20, and 21, although Sumino discloses an electronic device, comprising: a heat dissipation substrate, comprising a soldering metal layer (4, 5) (See Fig. 2), Sumino does not further disclose a first soldering layer, a first copper substrate, a lining board, a second copper substrate, a second soldering layer, and a chip sequentially stacked on a surface of the soldering metal layer, wherein the chip is connected to the second copper substrate through a conducting wire; and the heat .

Conclusion
The prior art made of record is considered pertinent to Applicants’ disclosure: Hohlfeld (US 2016/0284664 A1).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID CHEN/Primary Examiner, Art Unit 2815